t c memo united_states tax_court carrie h suchar transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date edward defranceschi david klemm and jason bell for petitioners carina j campobasso and louise r forbes for respondent memorandum findings_of_fact and opinion swift judge by notices dated date respondent determined that petitioners carrie tracy and deborah suchar cases of the following petitioners are consolidated herewith deborah r suchar transferee docket no and tracy l suchar a k a tracy l sommers transferee docket no were liable as transferees relating to their father richard suchar’s richard federal_income_tax liabilities for the years dollar_figure and dollar_figure plus penalties and interest based on respondent’s determination as to the value of assets transferred by richard to carrie tracy and deborah respondent determined that the amounts of the respective transferee liabilities of carrie tracy and deborah relating to richard’s above federal_income_tax liabilities penalties and interest were as follows carrie dollar_figure tracy dollar_figure deborah dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time they filed their petitions carrie resided in maine and tracy and deborah resided in california to the extent the court’s conclusions herein as to the value of richard’s property that was transferred to petitioners are higher than the value therefor initially determined by respondent respondent has pending a motion to increase petitioners’ transferee liabilities accordingly by marriage between richard and his first wife susan suchar susan there was born a son john suchar john and three daughters petitioners herein -- carrie tracy and deborah richard and susan’s marriage ended in divorce in in april of richard married marilou suchar marilou that marriage ended in divorce on date the year in which richard retired from the central maine power company by that marriage no children were born in at the time of richard’s and marilou’s divorce two parcels of real_property located in china maine that had been in richard’s family for a number of generations were owned by richard and marilou as tenants in common the first parcel consisted of acres of land on which a number of farm buildings were located farm acreage the second parcel adjacent to the first parcel consisted of a small home located on approximately acres of land residence acreage during all or a portion of richard’s first marriage richard and susan apparently lived on the residence acreage with john carrie tracy and deborah since her divorce from richard in susan has continued to live on a third parcel of real_property located adjacent to the farm acreage and the residence acreage in the early 1990s in an attempt to reconcile difficulties in his marriage with marilou richard added marilou’s name on the deeds to the farm acreage and the residence acreage apparently during richard’s 9-year marriage to marilou richard and marilou lived in the home on the residence acreage after his divorce from marilou in richard lived alone on the residence acreage for purposes of the divorce proceedings between richard and marilou and the property division that occurred relating thereto the farm acreage and the residence acreage were valued by a local realtor at a combined total fair_market_value of approximately dollar_figure in the date divorce decree involving richard and marilou based on the above realtor’s valuation of the two parcels the divorce court placed a total value on the farm acreage and the residence acreage of dollar_figure after reduction for an outstanding dollar_figure mortgage on the farm acreage the divorce court concluded that the farm acreage and the residence acreage had a total net value to richard’s and marilou’s marital estate of dollar_figure under the divorce decree within one year of the divorce richard was given the right or the option to purchase marilou’s one-half interest in both the farm acreage and the residence acreage for dollar_figure approximately the net value determined by the divorce court for marilou’s one-half interest therein which would leave richard as sole owner of both the farm acreage and the residence acreage under the divorce decree in the event richard did not exercise his right to purchase marilou’s interest in the farm acreage and the residence acreage both parcels were to be sold in the local real_estate market with the first dollar_figure of the proceeds from any such sale to be paid to marilou less any amounts already paid_by richard to marilou and the balance of the proceeds was to be paid to richard in the divorce proceeding between richard and marilou richard who represented himself argued against his own interest that the farm acreage and the residence acreage had a value significantly above the value placed thereon by the local realtor and by the divorce court subsequent to and through real_estate values in the vicinity of china maine generally increased richard made early_withdrawals from his individual_retirement_account ira of dollar_figure in and dollar_figure in which cumulative dollar_figure represented the total balance in his ira which richard had built up over the years while working for the central maine power company richard used a portion of the ira_distributions to purchase tools and farm equipment and a prefabricated building installed on the farm acreage but richard also lost dollar_figure of the ira_distributions by investing the dollar_figure in speculative commodity market transactions between when he retired on date and september of richard occasionally was employed in construction work in due to richard’s failure to purchase marilou’s interest in the farm acreage and in the residence acreage marilou sought to have the divorce court cite richard for contempt to have richard incarcerated and to order the farm acreage and the residence acreage listed for sale in a legal document dated and filed with the divorce court on date richard’s attorney represented that the only significant assets richard owned were his interests in the farm acreage and in the residence acreage in august of richard contacted a realtor about selling the farm acreage and the residence acreage the realtor recommended subdividing just of the acres in the farm acreage into four residential lots and selling the four lots for a total of approximately dollar_figure by early under threats from marilou that she would seek from the divorce court a contempt order and his incarceration richard was pressured to list the farm acreage and residence acreage for sale based on richard’s agreement to list the parcels the divorce court agreed not to incarcerate richard thereafter the farm acreage and the residence acreage were unsuccessfully listed for sale at a price not disclosed in the record by the spring of the farm acreage and the residence acreage had not sold and marilou had not received any portion of the dollar_figure specified in the divorce decree relating to her interest in the farm acreage and the residence acreage richard was delinquent in obligations he owed under the divorce decree eg mortgage payments and real_estate_taxes due on the farm acreage and on the residence acreage and marilou’s name was still on the deeds john who at the time wa sec_24 years old agreed to purchase from richard and marilou for approximately dollar_figure their interests in the farm acreage the dollar_figure represented the payoff of the mortgage on the farm acreage and the payment of overdue real_estate_taxes plus a dollar_figure cash payment to marilou john’s offer represented an attempt to keep the farm acreage in the suchar family while at the same time providing funds that could be used to pay marilou a portion of the value of her one- half ownership interests in the farm acreage and in the residence acreage unfortunately john was unable to obtain financing and in april of john tragically died john was buried on the separate parcel of real_estate on which susan lives adjacent to the farm acreage and the residence acreage at this point in order to keep ownership of the farm acreage and the residence acreage in the suchar family and also to provide funds to marilou susan richard’s first wife and the mother of carrie tracy and deborah offered to provide funds for the purchase from richard and marilou of the farm acreage for a total of approximately dollar_figure susan effectively took over john’s earlier offer to purchase the farm acreage and thereby to provide the funds that were needed to pay off the mortgage and taxes and to pay marilou a portion of the value of her interest in the farm acreage and the residence acreage in april of respondent’s revenue_officer contacted richard to inquire regarding unpaid delinquencies in richard’s federal_income_tax liabilities for and and regarding richard’s unfiled and federal_income_tax returns respondent’s revenue_officer inspected the farm acreage and the residence acreage and met with richard in the home located on the residence acreage respondent’s revenue_officer described in the course of an earlier audit of richard regarding richard’s failure_to_file federal_income_tax returns for and respondent had prepared federal_income_tax returns for richard for those years the condition of the residence acreage as of april of as follows a ranch home reflecting some deferred maintenance frankly a barn some farm equipment scattered around the barn pursuant to the above offer of susan to provide dollar_figure for the purchase of the farm acreage on date a written purchase and sale agreement relating to the farm acreage was prepared showing richard and marilou as the sellers and carrie tracy and deborah as the purchasers susan’s name does not appear on this document and the only signature that appears on this document is richard’s the signature line for marilou is blank on the signature line for carrie tracy and deborah as buyers carrie’s tracy’s and deborah’s names are printed in july and august of tracy and deborah were not aware of this document and in july of no payment was made under this document on date richard untimely filed his federal_income_tax return on which he reflected a total federal_income_tax liability of dollar_figure no payment was submitted by richard to respondent with the filing of this tax_return on date generally consistent with the terms of the above date purchase and sale agreement relating to the farm acreage richard and marilou executed a warranty deed transferring all of the farm acreage to carrie tracy and deborah as tenants in common with the exception of acres that were carved out and retained by richard and marilou hereinafter references to the farm acreage refer to such parcel of real_property without the 20-acre carve out ie to the remaining acres susan provided the dollar_figure in cash representing the total stated consideration due on this transfer to carrie tracy and deborah of richard’s and of marilou’s interests in the farm acreage of the total dollar_figure provided by susan in connection with this transfer of ownership of the farm acreage dollar_figure was used to pay off the existing mortgage and dollar_figure was used to pay off overdue real_estate_taxes for both of which richard was solely liable under the divorce decree and the remaining dollar_figure in cash was paid to marilou thus of the total dollar_figure provided by susan dollar_figure was paid directly to marilou and dollar_figure accrued to richard’s benefit by virtue of its use to pay off the mortgage and real_estate_taxes richard owed under the divorce decree also on date richard executed a quitclaim_deed transferring to carrie his interests in the residence acreage and in the 20-acre carve out hereinafter references to the residence acreage generally refer to the residence acreage along with the 20-acre carve out marilou was a signatory and transferor on the date quitclaim_deed relating to the residence acreage but she also was shown as a transferee on the quitclaim_deed along with carrie with both marilou and carrie thereafter owning the residence acreage as tenants in common thus by this quitclaim_deed marilou effectively transferred her interest in the residence acreage to herself and richard transferred his one-half interest therein to carrie in connection with his transfer to carrie of his interest in the residence acreage no consideration was received by richard susan did not participate in this transfer affecting the residence acreage and none of the dollar_figure in funds susan provided in connection with the transfer of the farm acreage related to the transfer involving the residence acreage two months earlier on date without susan’s carrie’s tracy’s and deborah’s knowledge richard had executed two quitclaim deeds purporting to transfer to carrie tracy and deborah his one-half interest in the farm acreage and to carrie his one-half interest in the residence acreage although these two quitclaim deeds were recorded with the kennebec county maine registry of deeds no consideration was paid to richard for these quitclaim deeds and copies of the quitclaim deeds were not delivered by richard to carrie tracy and deborah on these facts the quitclaim deeds apparently would not have been effective under maine law either to transfer richard’s ownership_interest in the farm acreage to carrie tracy and deborah or to transfer richard’s interest in the residence acreage to carrie respondent asserts that the transferee_liability of carrie tracy and deborah at issue herein arises under either richard’s july quitclaim deeds or under the september deeds we consider carrie tracy and deborah’s transferee_liability only under the september deeds and hereinafter we generally disregard richard’s july quitclaim deeds prior to the above date transfers to his daughters richard’s ownership interests in the farm acreage and in the residence acreage constituted substantially_all of richard’s assets on date richard’s attorney sent a fax to marilou’s attorney explaining that the deed and the transfer of the residence acreage occurred for the purpose of getting the land out of richard’s name and that he has good reasons and this will provide protection for marilou’s interest also on date richard’s attorney told marilou that richard needed to get the parcels out of richard’s name because richard was in trouble with the irs in a letter dated date richard’s attorney explained that richard had executed the ineffective date quitclaim deeds see supra note primarily to protect the title to and alienability of the property that if carrie tracy and deborah were to deed the farm acreage and the residence acreage back to richard the consequence would be to give another tenacious creditor control_over the property and that richard’s intentions may have been antagonistic to that other creditor but they were not vis-a-vis marilou during tracy and deborah lived in california and they apparently were not aware of the various deeds and transfers that occurred involving the farm acreage and the residence acreage nor what consideration was associated therewith on date richard untimely filed his federal_income_tax return on which was reflected a total federal_income_tax liability of dollar_figure with this tax_return no payment was submitted by richard to respondent almost all of the income reflected on richard’s and federal_income_tax returns was attributable to the taxable_distributions from richard’s ira account dollar_figure in and dollar_figure in on date richard prepared and signed and gave to respondent’s revenue_officer a financial statement form 433-a collection information statement for individuals relating to richard’s financial_assets on which it was indicated that richard was employed part-time as a construction worker for which richard earned an average of dollar_figure a month that richard’s monthly personal living_expenses were dollar_figure that he had only dollar_figure in a bank account that he owned no real_property that his assets had a total value of only dollar_figure and that richard had total liabilities of dollar_figure including the remaining dollar_figure to which marilou was entitled under the divorce decree and not including any federal income taxes penalties and interest owed to respondent the value or amount of richard’s limited assets and his liabilities as reflected on the above date financial statement is summarized below assets checking account shares of stock in central maine power co cash volkswagen tools household_items garden tools total assets liabilities owed to marilou per divorce decree equipment loan student_loan personal loan total liabilities amount dollar_figure big_number big_number big_number big_number big_number dollar_figure dollar_figure big_number big_number big_number dollar_figure richard’s financial statement did not reflect the farm acreage and the residence acreage consistent with richard’s claim that he had transferred his interests therein to his daughters respondent’s revenue_officer undertook an investigation to verify the accuracy of the items reflected on richard’s financial statement among other things the revenue_officer contacted the maine department of motor vehicles to verify richard’s ownership of motor vehicles and he contacted credit unions to verify the loans richard had listed on the financial statement on october and on date respondent assessed the above federal_income_tax liabilities that richard had reflected on his late-filed federal_income_tax returns for and dollar_figure and dollar_figure respectively and penalties associated therewith for total taxes and penalties assessed for both years of dollar_figure not including interest on approximately date respondent’s revenue_officer investigated richard’s credit standing met again with richard updated richard’s financial statement and reviewed documents relating to richard’s and marilou’s divorce on the updated financial statement richard reflected monthly income of zero dollar_figure in cash assets and no other savings throughout and and until may of and in spite of the above transfer of the residence acreage to carrie and marilou richard continued to live rent free in the home located on the residence acreage on or about date marilou and carrie sold the residence acreage to an unrelated third party for a total sales_price of dollar_figure of the net sales proceeds marilou received approximately dollar_figure relating to the dollar_figure-plus still due her under the divorce decree which in turn related to her interests in the two parcels of real_property and carrie received approximately dollar_figure in cash plus carrie received by deed from marilou marilou’s one-half interest in the 20-acre carve out and carrie thereby became sole owner of the 20-acre carve out after the date sale of the farm acreage to carrie tracy and deborah and through the time of trial herein in the farm acreage has continued to be owned by carrie tracy and deborah hay is grown and cattle and horses belonging to carrie tracy and deborah are grazed thereon after the date sale of the residence acreage to a third party and through the time of trial herein richard has continued to live either in a trailer home or in a workshop located on the 20-acre carve out owned by carrie the residence acreage that was sold in is still owned by the individuals who purchased it in on date in an effort to collect richard’s unpaid federal_income_tax liabilities for and respondent among other things issued payment-due notices to richard filed tax_liens against richard and mailed to richard notices of intent to levy in date a valuation expert for respondent valued the farm acreage as of date at a fair_market_value of dollar_figure as of date the dollar_figure for and dollar_figure for in federal income taxes that richard owed and that had been assessed against richard had not been paid and respondent on that date timely mailed to carrie tracy and deborah notices of transferee_liability in the respective amounts indicated below relating to richard’s outstanding federal_income_tax liabilities penalties and interest for and petitioner carrie h suchar tracy l suchar deborah r suchar amount dollar_figure big_number big_number in date at the request of carrie tracy and deborah a maine certified general appraiser by the name of laurent l’heureux valued the farm acreage as of date at a fair_market_value of dollar_figure in december of tracy and deborah filed deeds transferring their interests in the farm acreage to carrie opinion under sec_6901 and applicable state law or equity respondent may be allowed to collect from a transferee of asset sec_5 because richard’s and federal_income_tax returns were filed on aug and date respectively the periods of limitations with respect thereto for assessment of tax deficiencies would have expired on date and date respectively accordingly under sec_6901 the periods of limitations for assessment of transferee_liability relating to those years would have expired on aug and date respectively one year after the period of limitations on assessment expired therefore respondent’s notices of transferee_liability to carrie tracy and deborah were issued timely on date unpaid federal taxes owed by a transferor of the assets 357_us_39 111_tc_172 affd 213_f3d_1173 9th cir sec_6901 does not create a tax_liability for the transferee but only provides to respondent a secondary liability in the transferee which liability is therefore referred to as a transferee_liability or method by which respondent may collect from the transferee unpaid taxes owed by the transferor 283_us_589 57_tc_680 respondent bears the burden_of_proof with regard to asserted transferee status under sec_6901 sec_6902 rule d depending on the provisions of the particular state law and the rules of equity that are involved in a case factors generally relevant in considering transferee_liability have been described as follows whether the transferees received property of the transferor whether the transfer was made without adequate_consideration whether the transfer was made during or after the period for which the transferor’s tax_liability accrued whether the transferor was insolvent before or because of the transfer of property or whether the transfer of property was one of a series of distributions of property that resulted in the insolvency of the transferor whether all reasonable efforts to collect from the transferor were made and further collection efforts would have been futile and the value of the transferred property which generally determines the limit of a transferee’s liability 93_tc_475 affd without published opinion 933_f2d_1014 9th cir here the applicable state law is that of maine where the properties were located 100_tc_180 under maine’s uniform fraudulent transfer act mufta a transferee may be liable where either actual or constructive fraud was involved in a transfer me rev stat ann tit secs a and west with respect to actual fraud section a of mufta provides that a debtor’s transfer will be considered fraudulent as to a present or a future creditor if the debtor made a transfer with actual intent to hinder delay or defraud any creditor of the debtor with respect to constructive fraud section of mufta provides that a debtor’s transfer will be considered fraudulent as to a creditor whose claim arose before a transfer was made if the debtor made the transfer without receiving a reasonably equivalent value for the transfer and if the debtor was insolvent at the time of the transfer or became insolvent as a result of the transfer in 100_tc_180 state law provisions and situations are noted under which some of the listed factors relating to transferee_liability may not be applicable the facts before us establish that richard’s transfers of his ownership interests in both the residence acreage and the farm acreage are to be treated as constructively fraudulent under maine law vis-a-vis richard’s outstanding and federal income taxes richard’s and federal_income_tax liabilities arose as of the due_date of the tax returns relating thereto long before richard in made the transfers at issue herein richard made the transfers in september of after respondent’s revenue_officer in april of had contacted richard and made inquiry as to richard’s unpaid and tax_liabilities and as to richard’s unfiled federal_income_tax returns for and in exchange for his one-half interests therein richard did not receive anywhere near the fair_market_value of the farm acreage and the residence acreage and richard clearly was made insolvent as a result of the transfers as of september of the total fair_market_value of the farm acreage was dollar_figure as explained infra pp and the fair_market_value of richard’s one-half interest therein was dollar_figure for richard’s and marilou’s date transfers of their interests in the farm acreage to carrie tracy and deborah consideration was received of only dollar_figure dollar_figure of which was paid in cash to marilou for marilou’s interest in the farm acreage and the farm acreage thereafter has remained in the hands of richard’s daughters with respect to his interest in the farm acreage from the dollar_figure consideration received richard received value or benefit of only dollar_figure relating to richard’s relief on the dollar_figure mortgage liability and payment of the dollar_figure in overdue real_estate_taxes the disparate amounts received by richard and marilou for their equal one-half interests in the farm acreage among other things establish that richard did not receive fair_market_value for the transfer of his one-half interest in the farm acreage with regard to the residence acreage which as explained infra p both parties value at dollar_figure the date warranty deed under which richard transferred to carrie his one- half interest in the residence acreage was made with no consideration received by richard and with the obvious purpose of removing richard’s name from the property in order to keep the property within the family and beyond the reach of respondent’s collection authority as of september of the fair_market_value of the acre carve out was dollar_figure and the fair_market_value of richard’s one-half interest therein was dollar_figure the preponderance_of_the_evidence establishes that richard’s ownership interests in the farm acreage and in the residence acreage constituted richard’s only significant assets and that the transfers of richard’s interests therein rendered richard insolvent richard’s date financial statements given to respondent showed that after the transfers richard had assets of only dollar_figure and liabilities of dollar_figure respondent made reasonable efforts to collect from richard his unpaid federal income taxes for and and it is established that further collection efforts apart from the instant transferee proceedings would have been futile petitioners contend that respondent has not established that richard’s transfers of his interests in the farm acreage and in the residence acreage were made to defraud respondent that richard’s transfers to his daughters were made for less than full and adequate_consideration or that the transfers rendered richard insolvent further petitioners contend that respondent has not established the value of the real_property on the date of the transfers it is clear that as of date richard’s only significant assets were his one-half interests in the farm acreage and in the residence acreage that he transferred to his daughters the financial statement richard submitted to respondent reflected a total value for richard’s other assets of less than dollar_figure respondent’s valuation expert as of september of credibly valued the farm acreage at dollar_figure based on a 5-lot subdivision thereof as the highest_and_best_use and he valued the 20-acre carve out at dollar_figure petitioners’ expert claims that in a glut of land was available in and around china maine resulting in a 10-year absorption period to sell the farm acreage he therefore claims that the costs of any subdivision and the likely delay in the sale of any lots made any subdivision of the farm acreage not feasible and that the highest_and_best_use of the farm acreage was as crop land with a date fair_market_value of only dollar_figure our conclusion as to the date fair_market_value of the farm acreage the residence acreage and the 20-acre carve out is based on the following additional factors in the divorce proceedings the divorce court established a total value for the farm acreage and the residence acreage of approximately dollar_figure in august of the realtor on behalf of richard and marilou proposed a subdivision and development into residential lots of a portion of the farm acreage and selling the developed lots off for a total of approximately dollar_figure during the years through real_estate in the vicinity of the subject properties generally increased in value in john’s offer to purchase the farm acreage and susan’s purchase thereof on behalf of carrie tracy and deborah from richard and marilou for dollar_figure occurred between related parties and was not based on any fair market valuation thereof but rather was based on the amount marilou was willing to accept to relinquish her one-half interest in the farm acreage as set forth in respondent’s expert’s report sales of comparable properties located in the vicinity of the subject properties support respondent’s expert’s fair_market_value for the farm acreage of dollar_figure petitioners’ expert real_estate appraisal of the farm acreage was based on properties not located within the reasonable vicinity of the subject properties and located in less desirable areas neither party submitted an expert appraisal of the residence acreage and the parties appear to accept the dollar_figure in cash that carrie received in connection with the date sale of the residence acreage as indicative of the fair_market_value of the residence acreage as of date and of the fair_market_value of richard’s one-half interest therein that was transferred to carrie and with regard to the fair_market_value of richard’s one- half interest in the 20-acre carve out that he transferred to carrie in respondent’s expert appraised it at dollar_figure and petitioners’ expert did not opine as to its value with regard to consideration richard received in connection with the date transfer of his one-half interest in the farm acreage marilou paid off richard’s liability under the divorce decree on dollar_figure of mortgage debt and real_estate_taxes for which dollar_figure of consideration richard is to receive credit we emphasize that the obligation richard had under the divorce decree to marilou was based on the anticipated sale by richard of the entire property or on a transfer to richard of marilou’s one-half ownership interests in the farm acreage and in the residence acreage since richard never received marilou’s interests and since marilou herself participated in the transfers of her interests therein to other individuals richard’s obligations to marilou under the divorce decree may be seen to have been extinguished as a result of the transfers at issue in this case but such extinguishment is not properly regarded as consideration that richard received for the transfer of his one- half ownership interests in the farm acreage and in the residence acreage rather as stated to the extent such extinguishment occurred here it did so because richard never received marilou’s ownership interests and because marilou herself transferred her interests in the properties petitioners argue that the date transfers by richard and marilou of the residence acreage to marilou and carrie and of the farm acreage to carrie tracy and deborah reflected an effort simply to raise enough money to get marilou off their backs to get marilou partially paid off amounts due her under the divorce decree to avoid richard’s ending up in jail and to keep the bulk of the family homestead within the family and that there was no intent to defraud respondent we are not persuaded it is clear that marilou had no desire to retain an ownership_interest in the farm acreage or in the residence acreage and it is clear that marilou was putting significant pressure on richard to sell the properties including her interests therein that background explains the fact of the sale of the farm acreage and particularly the sale of marilou’s interest therein but it does not explain the manner by which richard’s and marilou’s interests in the farm acreage were transferred or the amount of consideration received therefor nor does it explain why richard transferred his interest in the residence acreage for no consideration the evidence establishes that richard’s transfers to his daughters of his one-half interests in the farm acreage the residence acreage and the 20-acre carve out were made to place the properties beyond the reach of respondent’s collection authority by removing richard’s name therefrom while at the same time keeping the property within the family summarized below are our conclusions as of september of as to the fair_market_value of richard’s one-half interests in the farm acreage the residence acreage and the 20-acre carve out and the portion of such fair_market_value which richard transferred to each of petitioners namely carrie tracy and deborah for no consideration property value carrie tracy deborah transfer of richard’s one-half interests fair_market_value received by farm acreage dollar_figure dollar_figure dollar_figure dollar_figure residence acreage 20-acre carve out total transferee big_number big_number --- --- big_number big_number --- --- liability dollar_figure dollar_figure dollar_figure dollar_figure less dollar_figure equals dollar_figure the above amounts establish the transferee liabilities of carrie tracy and deborah relating to richard’s federal_income_tax liabilities for and including penalties the transferee liabilities of carrie tracy and deborah accrue interest from the date of respondent’s notices of transferee_liability to each petitioner decisions will be entered under rule under maine law respondent seeks interest relating to petitioners’ transferee liabilities only from date the date of his notices of transferee_liability to petitioners me rev stat ann tit sec sec_6601 37_tc_945
